      Case: 3:19-cr-00155-jdp Document #: 21 Filed: 03/09/20 Page 1 of 1

             nicholson, gansner & otis, s.c.
             22 east mifflin street, suite 90
             madison, wisconsin 53703

                                                         attorney jessa nicholson goetz
                                                              attorney nicholas gansner
                                                                    attorney nathan otis




March. 9, 2020

Hon. Stephen L. Crocker
United States Courthouse
120 N. Henry St.
Madison, WI 53703

In re: Unites States v. Austin Hedges
       Case No. 19-CR-155-jdp
       Letter re: Pre-trial Motions

Dear Magistrate Judge Crocker,

         Pre-trial motions in the above captioned case are due today, March 9, 2020. By
this letter, I notify the Court that the defense will not file any pre-trial motions in this
case, and that this was a tactical decision made after consultation with my client and after
review of the discovery I have thus far received. I have no objection to converting the
hearing scheduled for this Thursday, March 12, 2020, to a phone hearing, and Mr.
Hedges waives his right to appear at such.


Sincerely,


/s/
Nathan Otis
Attorney for Defendant



CC:     AUSA Elizabeth Altman (via ecf)




   phone: 608.237.6854            web: www.nglawyers.com            fax: 608.819.8273
